Determination modified by reducing penalty to suspension to date hereof and, as so modified, determination confirmed, without costs. Memorandum: Petitioner, a member of the City of Syracuse Police Department, was dismissed from the department for misconduct and seeks a review of the punishment imposed pursuant to CPLR 7803 (subd. 3), claiming it was an abuse of discretion. While we do not condone petitioner’s action, his record of 16 years of service as a police officer and the proof of his ability and com*1077petence do not justify dismissal. (See Matter of Picconi v. Lowery, 35 A D 2d 693, affd. 28 N Y 2d 962.) All concur except Marsh and Witmer, JJ., who dissent and vote to confirm the determination. (Review of determination dismissing petitioner, transferred by order of Onondaga Special Term.) Present— Goldman, P. J., Marsh, Witmer, Moule and Cardamone, JJ.